BECK, J.,
dissenting:
¶ 11 dissent.
¶ 2 The issue in this case is whether the Pennsylvania Department of Transportation (PennDOT) qualifies under the Motor Vehicle Financial Responsibility Law (MVFRL) as a proper governmental authority to whom an accident victim may make a report in order to be eligible to seek recovery against the Pennsylvania Assigned Claims Plan (the Plan). I find PennDOT is a proper governmental authority.
¶ 3 The facts in this case are stated in the majority’s opinion.
*387¶ 4 The MVFRL reporting requirement is contained within the definition of “uninsured motor vehicles”:
(3) An unidentified motor vehicle that causes an accident resulting in injury-provided the accident is reported to the police or proper governmental authority and the claimant notifies his insurer within 30 days, or as soon as practicable thereafter, that the claimant or his legal representative has a legal action arising out of the accident.
75 Pa.C.S.A. § 1702 (emphasis added). Thus, in order to be eligible for benefits under the Plan, an injured party must report the accident to the police or to a proper governmental authority.
¶ 5 The question is whether under the statute PennDOT is a proper governmental authority. In Gunter v. Constitution State Service, 432 Pa.Super. 295, 638 A.2d 233 (1994), a panel of this court decided that under the statute the Philadelphia Fire and Rescue Squad was a proper governmental authority. The Rescue Squad appeared at the scene after a hit and run driver struck Gunter. The victim did not speak to any police officers, either at the scene or at the hospital. The Gunter court noted that the MVFRL is to be liberally construed to meet the statutory policy aims of protecting the innocent victims of irresponsible drivers.
¶ 6 In deciding that the Rescue Squad is a “proper governmental authority” under the MVFRL, the Gunter panel considered that emergency medical technicians (EMTs) complete forms containing information about the accident, the service rendered, their arrival time at the location, the name of the victim, and the injuries to the victim. The EMTs also sign forms relating to the accident. The court found that the EMTs’ conduct confirms the legitimacy of the claim and safeguards against the claim being fraudulent. Gunter, stipra at 240.
¶ 7 In Owens v. Travelers Ins. Co., 450 Pa.Super. 242, 675 A.2d 751 (1996), a panel of this court examined the definition of a governmental authority under the MVFRL. Like Gunter, Owens involved a pedestrian who was struck near an intersection. Owens reported the accident to her employer, the Hospital of the University of Pennsylvania (HUP), which in turn reported the accident to the Pennsylvania Department of Labor and Industry (DOLI). Relying on the definition of governmental authority set forth in Gunter, the Owens court concluded that HUP was not a governmental authority for purposes of the statute and therefore could not qualify as a proper governmental authority under the statute. The Owens court concluded that HUP’s reporting the accident to a government agency, DOLI, was not sufficient to satisfy the reporting mandate of the MVFRL.
¶ 8 It is clear from the relevant case law interpreting the MVFRL that governmental agencies which are proper repositories for reporting under the MVFRL are those that care for victims of accidents such as governmental fire and rescue squads, Gun-ter, those agencies which investigate accidents such as law enforcement, and those agencies charged with the safety of the roads and highways, such as PennDOT. The purpose of the reporting requirement is not to establish technical barriers to recovery, but to prevent fraud and to assure that injured victims will report their accidents to governmental agencies whom they reasonably believe are proper repositories for this information. The law attempts to establish a balance between the prevention of fraud and the legitimate claims and expectations of accident victims.
¶ 9 PennDOT is an agency created by the state legislature. It has general supervisory power over roads and highways in the state. Its preamble recites that one of its purposes is “to develop programs to assure adequate safe and efficient transportation[.]” 71 P.S. § 511. As a governmental agency it has the power to “make necessary and reasonable investigations[.]” *38875 Pa.C.S.A. § 6104(c). We also point out that a person who makes a false report to a public servant is subject to criminal penalties. See, e.g., 18 Pa.C.S.A. § 4904.
¶ 10 Given PennDOT’s statutory purpose, an accident victim would have a reasonable expectation that PennDOT would be a proper governmental agency to which to report. Despite the fact that the accident victim in this case made a self-report, there were safeguards against fraud. The victim reported the accident on an official PennDOT form and by so doing he exposed himself to criminal penalty for false reporting. 18 Pa.C.S.A. § 4904. I would therefore hold that the victim’s report in this case was sufficient under the circumstances.